United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-803
Issued: March 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2006 appellant filed a timely appeal of a November 2, 2005 merit
decision of the Office of Workers’ Compensation Programs, finding that he did not sustain an
injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained left hand and bilateral
shoulder conditions while in the performance of duty.
FACTUAL HISTORY
On July 21, 2005 appellant, then a 51-year-old distribution clerk, filed a claim for an
occupational disease (Form CA-2). On July 6, 2005 he first realized that the pain in his left arm
radiating to his left chest and in his right shoulder was caused by factors of his federal
employment. Appellant stated that his job required him to sort mail into a small letter case. He
did not stop work. Derrick Palmer, an employing establishment supervisor, stated that appellant

was continuing to perform nixie table duties and cased mail in limited mobility cases. He stated
that appellant submitted a light-duty work request from a doctor but never stated that the request
was due to an employment-related injury.
In a July 21, 2005 narrative statement, appellant noted that, six months prior, he started to
experience pain in his left arm while holding bulk mail for a few hours, which moved to the left
side of his chest area. He stated that sometimes the pain radiated to the left side of his neck and
head, causing mild headaches. One month prior, appellant started experiencing pain in his right
shoulder while sorting mail into a small letter case. He started performing office-type work in
the nixie area which provided relief. Appellant attributed the pain in his left arm and right
shoulder to the fine movements required by his job.
A July 5, 2006 prescription note of Dr. Rosario R. Ippolito, a Board-certified plastic
surgeon, stated that appellant was having pain in the left arm and right shoulder. He
recommended an office-type job. In a July 6, 2005 medical report, Dr. Bryce I. Benbow, a
family practitioner, noted appellant’s complaint of bilateral shoulder and left wrist pain. He
described appellant’s work duties as a distribution clerk, which included throwing mail into a
small case and sorting mail. Dr. Benbow stated that appellant sustained an injury as a result of
throwing bulk mail in a letter case. He provided a history of appellant’s medical background and
reported findings on physical examination. Dr. Benbow diagnosed occupational-related bilateral
shoulder tendinitis and left wrist tenosynovitis. He opined that these conditions were a direct
result of appellant’s work at the employing establishment. Dr. Benbow stated that appellant had
no other risk factors or history of any prior trauma and participation in sports.
By letter dated August 11, 2005, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the factual and medical evidence he needed
to submit to establish his claim. By letter of the same date, the Office requested that the
employing establishment address appellant’s allegations. It further requested a copy of his
position description, including physical requirements.
In a September 5, 2005 letter, appellant reiterated that sorting mail into a small letter case
eight hours a day and holding heavy bulk mail for a few hours with the left hand caused pain in
his left hand and arm, which radiated to the left side of his chest. He underwent a cardiac stress
test that was negative and ruled out cardiac problems. Appellant noted that an electromyogram
(EMG) and nerve conduction test were also negative. He related that after he started working in
the nixie area, he experienced significantly less pain in the left hand and right shoulder.
Appellant did not engage in sports or hobbies and did not volunteer or hold any other jobs. He
indicated that he played musical keyboards 30 minutes per week and used a computer
occasionally, one hour per week. Appellant was rear-ended in a motor vehicle accident on
May 2, 2005 and received physical therapy for three weeks for neck pain. He concluded that he
had not sustained any other injuries to his upper extremities.
In an April 12, 2005 report, Dr. Tracey R. Adams, a Board-certified physiatrist, noted
appellant’s complaints of pain in the left hand radiating into the flexor forearm and biceps
region. He also had occasional numbness in the left third and fourth fingers and occasional
minimal weakness in the left grip. Appellant also had symptoms in his right upper extremity.
Dr. Adams stated that appellant noticed his symptoms about six months prior when he started

2

having heavier workloads that involved repetitive upper extremity activities, such as throwing
mail. She reviewed his medical background and the results of diagnostic testing of appellant’s
left upper extremity. A nerve conduction study demonstrated left median and ulnar motor nerves
with normal distal latency, amplitude and nerve conduction velocity and left median, ulnar and
radial sensory with normal distal latency and amplitude. The EMG was normal. Dr. Adams
opined that appellant sustained chronic left hand/wrist/forearm pain/mechanical dysfunction and
strain that were possibly related to an increased workload with repetitive upper extremity
activities at work. There were no focal neurologic deficits on examination of the upper
extremities. She found no electrodiagnostic evidence of radiculopathy, peripheral entrapment
neuropathy, peripheral neuropathy or myopathy of the left upper extremity.
A January 29, 2005 pulmonary report of a physician whose signature is illegible found
moderate functional impairment, chronotropic insufficiency related to obesity, systolic
hypertension at rest with an exaggerated systolic response during exercise, absence of ventilatory
limitation with a low ventilatory requirement, increased dead space ventilation which was
nonlimiting and obesity. Appellant had a moderate risk for a cardiovascular condition,
intermediate risk for thoracic surgery and low risk for sleep apnea and nonthoracic surgery.
In a July 27, 2005 email message, Mr. Palmer stated that, appellant had an active case for
heel spurs and was currently working as a limited-duty clerk. Appellant was required to sort
mail into a shortened modified letter case by zip code. He sat in an office type chair with arm
rests and back support. Appellant cased mail at his own pace and did not work at an expedited
speed or pace. Mr. Palmer related that appellant recently brought in a doctor’s statement
indicating that an office type job was needed to avoid further pain. He characterized the volume
of bulk mail appellant handled or cased as minimal, at best. Mr. Palmer noted that prior to the
instant claim, appellant often worked at a nixie table as part of his daily assignment. At this
table, employees taped, repaired, rubber stamped and/or bagged torn, damaged or missent mail.
They used an office-type chair while performing nixie duties.
By decision dated November 2, 2005, the Office denied appellant’s claim. The Office
noted that the factual evidence of record was insufficient to establish that the claimed event
occurred as alleged and that the medical evidence of record did not provide a rationalized
opinion establishing that appellant sustained a medical condition causally related to factors of his
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which

1

5 U.S.C. §§ 8101-8193.

3

compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.5
ANALYSIS
Appellant alleged that he sustained left hand and bilateral shoulder conditions due to fine
movements while performing his work duties. The Board noted that appellant has established
that he actually experienced the employment activities in the manner alleged. Appellant
maintained that he sorted mail, held bulk mail and worked in the nixie area as a limited-duty
distribution clerk at the employing establishment. Mr. Palmer, a supervisor, acknowledged that
appellant cased mail in limited mobility cases by zip code. He also stated that appellant worked
at the nixie table which required him to tape, repair, rubber stamp and/or bag torn, damaged or
missent mail. Dr. Benbow stated that appellant threw mail into a small case and sorted mail as a
distribution clerk. Dr. Adams stated that, six months prior to his evaluation, appellant began to
notice his left hand and right upper extremity symptoms when he started having heavier
workloads that involved repetitive upper extremity activities such as, throwing mail.
Based on evidence of record, the Board finds that the employment factors of casing and
holding mail and taping, repairing, rubber stamping and bagging torn, damaged or missent mail
at the nixie table occurred in the course of appellant’s employment as a limited-duty distribution
2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

5

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

clerk. Although Mr. Palmer stated that appellant worked at his own pace and described the
volume of bulk mail he handled or cased as minimal, appellant was required to perform
repetitive movements in his federal employment.
The Board, however, finds that the medical evidence is not sufficient to establish that
appellant sustained a medical condition causally related to these accepted employment factors.
Dr. Benbow’s report attributed appellant’s bilateral shoulder tendinitis and left wrist
tenosynovitis to throwing bulk mail in a letter case. He stated that appellant had no other risk
factors of his injury, prior trauma or participation in sports. Dr. Benbow diagnosed
occupational-related bilateral shoulder tendinitis and left wrist tenosynovitis as resulting from
appellant’s employment factors. The Board finds that Dr. Benbow failed to provide sufficient
medical rationale to explain how appellant’s accepted job requirements of throwing bulk mail
caused or contributed to his bilateral shoulder and left wrist conditions. His brief medical report
noted only slightly decreased shoulder strength with negative impingement. Dr. Benbow did not
discuss how the diagnosed conditions would be caused or aggravated by the work duties required
in appellant’s limited-duty job.6
CONCLUSION
The Board finds that appellant has not established that he sustained left hand and bilateral
shoulder conditions while in the performance of duty.

6

The Board notes that Dr. Adams’ report was speculative in that she concluded that appellant’s chronic left
hand/wrist/forearm pain/mechanical dysfunction and strain were possibly related to his increased workload and thus
is of little probative value. See Joe T. Williams, 41 ECAB 518, 521 (1993). Also, the unsigned pulmonary report
does not constitute competent medical evidence as the author thereof cannot be identified as a physician. Thus, it is
of no probative value. See Merton J. Sills, 39 ECAB 572 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

